Citation Nr: 1702113	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  12-24 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to a compensable rating for pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from February 9, 1979 to March 1, 1979.

This appeal comes before the Board of Veterans' Appeals (Board) from October 2011 and November 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  This case was previously before the Board in February 2015 and was remanded for additional development.

In April 2014, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is of record.

As noted in the Board's February 2015 remand, the issue of entitlement to aid and attendance or housebound benefits has been raised by the record in a March 2012 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action deemed appropriate in accordance with the revised regulations concerning the filing of claims.  See 79 Fed. Reg. 57,660  (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3 , 19, and 20 (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains additional VA treatment records and documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.

The claim of entitlement to service connection for a psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDING OF FACT

Without good cause shown, the Veteran did not report for a scheduled VA examination in June 2015 to determine the current level of his pseudofolliculitis barbae.


CONCLUSION OF LAW

The Veteran's failure to report for a scheduled VA examination ordered in connection with a claim for an increased rating for pseudofolliculitis barbae requires that the claim for increase be denied.  38 C.F.R. § 3.655 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

A claimant has a responsibility to attend a VA examination to help establish entitlement to a claim.  38 C.F.R. §§ 3.326, 3.327 (2015).  When a claimant does not report for an examination in conjunction with a reopened claim for a benefit which was previously disallowed, or for a claim for an increased rating of a service connected disability, the claim shall be denied unless good cause is established as to why the claimant failed to appear.  Good cause includes, but is not limited to, the illness or hospitalization of the claimant, or the death of an immediate family member.  38 C.F.R. § 3.655 (a) (2015).

The Veteran did not appear for the examination scheduled in June 2015 to address the extent of his pseudofolliculitis barbae disability.  The Veteran has provided no reason for not reporting for the June 2015 VA skin examination and has not requested that an additional examination be scheduled.

Accordingly, as good cause has not been demonstrated and as the evidence of record is otherwise incomplete to make a decision, under 38 C.F.R. § 3.655 the claim for an increased rating for pseudofolliculitis barbae disability must be denied.  38 C.F.R. § 3.655 (2015).


ORDER

A compensable rating for pseudofolliculitis barbae is denied.


REMAND

The issue of entitlement to service connection for an acquired psychiatric disorder is also before the Board.  In a May 2015 RO letter, and in accordance with the Board's February 2015 remand instructions, the Veteran was asked to return the supplied VA Forms 21-4142, Authorization and Consent to Release Information (VA Form 21-4142), for any treatment records he wished to have VA obtain for him.  In correspondence received in June 2015 the Veteran supplied the names and dates of places where he had received treatment, but did so without returning any VA Forms 21-4142.  As these records appear to be relevant, another attempt should be made to obtain them.  38 C.F.R. § 3.159 (2015).

In June 2015 the Veteran underwent a VA psychiatric examination that was to address the medical matters raised by this appeal.  Where VA provides a veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As noted in the February 2015 Board remand, at the April 2014 Board hearing, the Veteran provided testimony of having recurrent psychiatric symptomatology immediately after service discharge and that his symptoms continued to the present day.  A VA examination report dated in June 2015 reflects the Veteran's report of having received psychiatric care since service, and having felt isolated with low motivation since discharge.  While the statements were noted by the examiner in her report, in the subsequent medical opinion report it appears that the VA examiner essentially based the provided opinion on the absence of in-service corroborating medical records (Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007)) and did not consider the Veteran's statements that he had experienced psychiatric symptomatology since service.  Accordingly, another opinion must be obtained.  

Accordingly, the case is REMANDED for the following action: 

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers who have treated him for his psychiatric disorder since his separation from service in 1979, to include, in particular, from the Henry Ford Hospital and St. John's, the places referenced in the Veteran's June 2015 correspondence.  After securing any necessary releases, the AOJ should request any records identified which are not duplicates of those contained in the claims file.

The Veteran is advised that without the proper authorization and consent to release information VA is unable to obtain private medical records.

2.  Obtain updated VA treatment records since June 18, 2015 from the VA medical center in Detroit, Michigan.

3.  Then, schedule the Veteran for a VA psychiatric examination.  The claims file, including a complete copy of this remand and any newly received medical records, should be made available for the examiner's review.

The examiner is also to indicate whether it is at least as likely as not that any currently diagnosed psychiatric disorder, to include depression, depressive disorder NOS, or dysthymia had onset during service; manifested within a year of discharge; or, is otherwise causally related to service.

The examiner must specifically consider the Veteran's lay statements that he has had a continuity of psychiatric symptomatology since service to the present.

A complete rationale must be given for all opinions provided.  If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state why this is so.

4.  Then readjudicate the issue on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and allow an appropriate period of time to respond.  Then, return the case to the Board.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


